Citation Nr: 0517975	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchopneumonia 
(bronchitis).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arthritis of the 
right shoulder, arm, and hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel
INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
and from August 1976 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied service connection for PTSD, 
bronchopneumonia, tinnitus, and arthritis of the right 
shoulder, arm, and hand.

In July 1998, the veteran's service representative filed a 
notice of disagreement with the Cheyenne, Wyoming, RO's 
denial of the claim for service connection for 
bronchopneumonia.  In September 1998, the veteran's service 
representative filed a notice of disagreement with the RO's 
denial of the claim for service connection for tinnitus.  In 
December 1998, the veteran filed a notice of disagreement 
with the Ro's denial of the claim for service connection for 
PTSD.

In January 1999, a statement of the case (SOC) was issued on 
the claim for service connection for PTSD.  In May 1999, an 
SOC was issued on the claims for service connection for 
bronchopneumonia and tinnitus.  A timely appeal of the denial 
of the claims for service connection for tinnitus, PTSD, and 
bronchopneumonia was received in June 1999.   

The June 1999 communication also purported to appeal the 
denial of the claim for service connection for arthritis.  
Apparently, construing the appeal of the arthritis claim as 
an NOD, the RO issued an SOC on that claim in July 1999, and 
advised the veteran that to continue his appeal on that 
claim, he must file a formal appeal.

The veteran did not formally appeal the July 1999 SOC on the 
denial of service connection for arthritis.  Nonetheless, the 
St. Petersburg, Florida, RO has certified the appeal on the 
issues of service connection for PTSD, bronchopneumonia, 
tinnitus, and arthritis.  


FINDINGS OF FACT

1.  No competent medical diagnosis of, or treatment for, 
PTSD, or any other mental disability recognized by VA, is of 
record.

2.  While there is evidence of post-service treatment for 
bronchitis vs. atypical pneumonia, there is no competent 
medical evidence of record of a current disability. 

3.  A competent medical diagnosis of tinnitus is of record, 
and the veteran's service history reflects consistent 
exposure to loud noise over a 20-year period.

4.  There is no competent medical evidence of record of a 
current disability of arthritis of the right shoulder, arm, 
and hand.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in, nor aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

2.  Bronchopneumonia (bronchitis) was neither incurred in, 
nor aggravated by, active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.  Arthritis of the right shoulder, arm, and hand was 
neither incurred in, nor aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a December 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA had obtained and would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The letter also advised the veteran to send VA any additional 
evidence to support his claim and requested that the veteran 
tell the RO about any additional information or evidence he 
wanted VA to try to get for him.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal for service connection 
was in June 1998, more than two years prior to the enactment 
of the VCAA.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R.
§ 3.159(b).  Moreover, neither the veteran or his 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).

The veteran is represented and has been provided with 
multiple opportunities to submit evidence and argument in 
support of his claims and to respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, most of the veteran's service medical records 
are not on file.  The RO has made repeated attempts to obtain 
the missing service records, but to no avail.  The RO has 
obtained all available post-service VA and private medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran was afforded VA medical examinations in April and 
May 1998 in connection with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran performed active service from June 1973 to June 
1976 and from August 1976 to August 1993.  Service medical 
records for the period June 1973 to June 1976 are on file, as 
are service personnel records from August 1976 to August 
1993.  

Service personnel records reflect that the majority of the 
veteran's active service was spent as an aircrewman and 
aircraft handler, including extensive involvement with 
operational flights, and flight line and carrier deck 
operations.

A March 1997 VA medical certificate reflects that the veteran 
was treated for an upper respiratory infection (URI) and 
productive cough.  He was diagnosed with severe bronchitis 
versus atypical pneumonia.  There are no further medical 
treatment records for URI, bronchitis, or pneumonia, VA or 
private, on file.

An April 1998 VA x-ray report noted both shoulders to be 
normal. An April 1998 x-ray report noted no evidence for 
sinusitis, except for mucosal thickening along the 
inferolateral wall of the left maxillary sinus (no air-fluid 
levels). 

An April 1998 VA electrocardiogram (ECG) was interpreted as 
normal, with normal sinus rhythm.

An April 1998 VA cardiopulmonary diagnostic test report 
diagnosed minimal obstructive airways disease, peripheral 
airway.  FEV1, the FEV1/FVC ratio, and FEF25-75% were 
reduced, indicating airway obstruction.  MVV was reduced.  
Airway resistance was normal.  There was no significant 
response to bronchodilators.  

A VA PTSD examination was conducted in April 1998.  The 
veteran reported he has never received any treatment other 
than attending four marriage counseling sessions in 1996, 
some three years after leaving active service.  He related 
exposure to numerous traumatic incidents in service, although 
he had difficulty providing specifics, despite multiple 
promptings.  The examining psychologist found no signs 
consistent with PTSD; specifically, no hyper vigilant 
relations and no disturbances in social relationships 
directly attributable to any stressor experienced while in 
the military.

The relevant diagnoses were: no clinical disorders, no 
personality disorders, and moderate impairment in social 
relationships, not apparently related to any specific 
stressors which occurred in the military.

A May 1998 audiology report noted normal peripheral hearing 
thresholds from 250 Hz through 3000 Hz, with mild hearing 
loss at 4000 Hz, and speech recognition scores within normal 
limits at 98 for the right ear and 96 for the left ear.  
Constant tinnitus was diagnosed, worse in the right ear, with 
the veteran reporting he first noticed it 10-15 years ago 
(between 1983 and 1988).

A VA medical examination was conducted in May 1998.  On 
physical examination the ears, nose, throat, and lungs were 
normal.  The lungs were clear to auscultation and percussion.  
The veteran reported arthritis of the right shoulder and 
painful areas scattered from the mid posterior neck at C7 
along the trapezius muscle, down the right and the front, 
along the shoulder, and scattered across the front and back 
of his forearm and proximal hand area, starting approximately 
10 years ago.  The veteran reported the muscle pain lasted 24 
hours/day 7 days/week.  The veteran said he had never sought 
medical treatment and took Advil two times/week.  

On physical examination, none of the areas was tender to 
palpation.  Shoulder motion was normal on the left side with 
no pain, and normal on the right side with the veteran 
reporting discomfort when raising his right arm over his 
head, and being unable to put his right arm against his head.  
Elbow, forearm, and wrist ranges of motion were normal 
bilaterally.

With respect to the veteran's claimed muscle pain in the 
right upper extremity and proximal hand, and arthritis of the 
right shoulder, the examining physician noted the normal 
findings of his physical examination and the normal findings 
of the x-ray report of the shoulders.  No diagnosis of 
arthritis was provided.

With respect to the veteran's claimed bronchitis-type 
bronchopneumonia, the examining physician found 
bronchitis/pneumonia by history only, and did not find any 
current symptoms on physical examination.  Pulmonary function 
studies showing minimal obstructive peripheral airway disease 
were noted.

An October 1998 VA clinic note reflects that the veteran was 
seen complaining of an inability to concentrate on his 
studies.  The impression of the examining psychiatric nurse 
practitioner was the veteran did not have a psychiatric 
disorder, but did have the personality traits of a 
narcissistic person.  He was referred for a psychiatric 
evaluation for PTSD.

A November 1998 VA clinic note reflects that the veteran was 
seen for a psychiatric evaluation for PTSD.  The veteran 
reported that he had been told by [someone at the Vet Center] 
that he had PTSD, but gave a very vague and obscure reason.  
He further said he had tried to get a PTSD diagnosis at 
another VA facility but "this didn't work out."  The 
examining psychiatrist's diagnoses were: 1) Rule-out, but 
seriously doubt, mild PTSD, certainly not debilitating; and 
2) personality disorder traits, probable narcissistic, 
possibly passive aggressive.

Eleven VA social work clinic notes between March 1999 and 
July 1999 reflect that the veteran related traumatic events 
in the military and his multiple marriage failures to various 
nurse practitioners and social workers.  While the veteran 
appeared to see life in the context of PTSD, none of the 
clinic notes contains a diagnosis of PTSD. 

An April 1999 "Depression Screen" filled out by the veteran 
reflects that he felt depressed, sad, or blue less than one 
day in the previous week.

A May 1999 clinic note reflects that the veteran reported he 
had been diagnosed with PTSD by [a psychiatrist at the VA 
facility], but there is no evidence of record of such 
diagnosis, or any clinic note reflecting that the named 
psychiatrist ever saw the veteran.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.

Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997). 

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  An appellant's belief 
that he or she is entitled to a benefit simply because he or 
she had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

Service connection for PTSD

The veteran contends that he was exposed to numerous 
traumatic events during active service.  The evidence 
reflects that the veteran actively attempted to obtain a 
diagnosis of PTSD on numerous occasions between April 1998 
and July 1999.

At his VA PTSD examination in April 1998, the veteran 
reported he had never sought or received any treatment in 
service.  While he related exposure to numerous traumatic 
incidents in service, the examining psychologist found no 
signs consistent with PTSD; specifically, no hyper vigilant 
relations and no disturbances in social relationships 
directly attributable to any stressor experienced while in 
the military.
No clinical disorders of any mental disability were diagnosed 
at that examination.

An October 1998 VA clinic note by a psychiatric nurse 
practitioner reflects that no psychiatric disorder was 
identified, although narcissistic personality traits were 
noted.  A November 1998 VA follow-up PTSD evaluation by a 
psychiatrist diagnosed personality disorder traits but did 
not diagnose PTSD.  Rather, the relevant record entry 
concerning PTSD is "Rule-out, but seriously doubt, mild 
PTSD."

Psychiatric and social work clinic notes for the period March 
1999-July 1999 reflect the veteran's repeated attempts to 
characterize his problems as PTSD-related, but no diagnosis 
of PTSD was made.

There is no medical evidence of record, VA or private, that 
any mental disability has been diagnosed at any time, during 
or after service.  In this regard, the Board notes, and 
stresses, that personality disorders are not disabilities for 
which VA compensation may be paid.  38 C.F.R. § 3.303(c).

Absent any evidence of a current disability, there is no 
basis for service connection, and the claim for service 
connection for a mental disability must be denied.  

Service connection for bronchopneumonia (bronchitis)

The veteran contends that he had a severe case of bronchitis 
or pneumonia, for which he received outpatient treatment.

A VA medical record reflects that the veteran was treated for 
a URI in March 1997, which was diagnosed as severe bronchitis 
vs. atypical pneumonia.  There is no record of further 
treatment, VA or private. 

In view of the absence of any follow-up treatment entries to 
the March 1997 URI, and the lack of current symptoms 
reflected in the record oft the May 1998 VA medical 
examination, the March 1997 URI appears to have been acute 
and transitory, rather than chronic.

At the May 1998 VA medical examination, the examining 
physician found the veteran had bronchitis/pneumonia by 
history only.  He did not find any current symptoms on 
physical examination.  

Absent any evidence of a current disability, there is no 
basis for service connection, and the claim for service 
connection for bronchopneumonia (bronchitis)
 must be denied.  

Service connection for tinnitus

The veteran contends that he was exposed on a continuing 
basis to the severe/harsh sound from aircraft engines in his 
duties as an aircrewman and flight line worker.

A May 1998 VA audiological examination report contains a 
diagnosis of bilateral tinnitus.  While no medical opinion 
was provided with respect to the probability that the 
veteran's tinnitus was incurred in service, the veteran has 
consistently reported that he first noted a ringing in his 
ears during active service.  Moreover, service personnel 
records clearly reflect that the veteran had extensive active 
service as an aircrewman, and on carrier flight decks and 
land-based flight lines as an aircraft handler.  The Board 
notes that such activities invariably involve prolonged 
exposure to the extremely loud noise of aircraft engines.

There are no service medical records available for the vast 
majority of the veteran's 20 years of active service, and the 
veteran is unable to show in-service incurrence of tinnitus.  
However, the veteran is entitled by law to the benefit of the 
doubt regarding any issue material to the determination of a 
matter when there is an approximate balance of the evidence 
and, accordingly, the claim for service connection for 
tinnitus must be granted. 

Service connection for arthritis of the right shoulder, arm, 
and hand

The veteran contends that he has arthritis in his right 
shoulder, arm, and hand, either as a result of being blown 
down or having to jump out of a runaway aircraft on the 
flight deck of a carrier.

At his VA medical examination in May 1998, the veteran 
reported muscle pain on his right side, including his right 
shoulder, right arm and right hand, starting approximately 10 
years previously.  He could not recall any injuries that 
might have caused arthritis.  While the veteran reported 
constant muscle pain 24 hours/day, 7 days/week, he has never 
sought medical treatment for this condition, reporting only 
that he self-medicates with Advil approximately two 
times/week.

Physical examination revealed none of the specified areas was 
tender to palpation.  Shoulder motion was normal on the left 
side with no pain, and normal on the right side with the 
veteran reporting discomfort when raising his right arm over 
his head and being unable to put his arm against his head.  
Elbow, forearm, and wrist range of motion was normal 
bilaterally.

The examining physician noted the normal findings of his 
physical examination and the normal findings of the x-ray 
report on his shoulders, which showed no evidence of joint 
disease, and did not provide a diagnosis of arthritis.  There 
are no diagnoses of arthritis, and no records of treatment 
for arthritis, VA or private, on file.

Absent any evidence of a current disability, there is no 
basis for service connection, and the claim for service 
connection for arthritis of the right shoulder, arm, and hand 
must be denied.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bronchopneumonia 
(bronchitis) is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.

Entitlement to service connection for arthritis of the right 
shoulder, arm, and hand is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


